Mr. Justice Nelson
delivered the opinion of the court:
The court is of opinion that a case has not been presented by ■the appellee which would justify it in the exercise of its equitable powers to grant this relief. The second rule of this court on appeals from the Court of Claims, in respect to making up the record, is as follows: “A finding of the facts in the case by the said Court of Claims, and the conclusions of law on the facts on which the court founds its judgment or decree. The finding of the facts and the conclusions of law to be stated separately, and certified to this court as part of the record.”
The remedy, in case the Court of Claims falls into a mistake as to the finding of the facts, is familiar. It is by an application to this court to remit the case back for correction, if it be shown, satisfactorily, that á mistake has been committed. In the case before us it is admitted that the mistake was known to the party and his counsel in season to have had it corrected before hearing ; but, relying on its immateriality, no step was taken to have the correction made. We do not doubt but that this opinion was honestly entertained, and that this motion is made in good faith ;• but it is impossible not to see that, if granted, the precedent might lead to great abuse and delay in the hearing of these cases. We should allow either party to lie by till the cause was decided, and the opinion delivered and then to apply for the correction, as the exigency of the case might require, or as the materiality of the fact might appear from the ground upon which the decision was placed. On an appeal the parties are entitled to have all the facts proved in the case before the court below, in the judgment of the court, truly found and stated in the record, that either deemed material to the decision; and, as we have seen, the remedy is ample to correct any mistakes committed, if applied for prior to the hearing in this court. The court are not willing to go farther, and permit the remedy to be applied after the case is heard and decided, as we fear that such a prece*152dent would work greater injustice and hardship, in its general use and application, than that which may exist in any particular case.
There is another view, also, arising out of the facts upon which this motion is founded, which should be stated. Although it is true that the appellee did not present his claim before the board, as stated in the finding in the record on appeal, it cannot, in view of the facts which appear in the original record of the evidence before the Court of Claims, (given supra, p. 557, in the latter part of the reporter’s statement, beginning with the sentence, “ Accompanying the petition,” and ending with the words, (foot of p. 558,) “allowed by this board of commissioners,”) well be denied but that he made himself a party to their proceedings, and took the benefit of the adjustment of his accounts by them, which brings the case within the principle decided in 7 th Wallace.
Motion denied.